Name: Council Implementing Regulation (EU) 2018/197 of 9 February 2018 implementing Article 9 of Regulation (EC) No 1183/2005 imposing certain specific restrictive measures directed against persons acting in violation of the arms embargo with regard to the Democratic Republic of the Congo
 Type: Implementing Regulation
 Subject Matter: international affairs;  Africa;  defence;  civil law;  international trade
 Date Published: nan

 10.2.2018 EN Official Journal of the European Union L 38/2 COUNCIL IMPLEMENTING REGULATION (EU) 2018/197 of 9 February 2018 implementing Article 9 of Regulation (EC) No 1183/2005 imposing certain specific restrictive measures directed against persons acting in violation of the arms embargo with regard to the Democratic Republic of the Congo THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1183/2005 of 18 July 2005 imposing certain specific restrictive measures directed against persons acting in violation of the arms embargo with regard to the Democratic Republic of Congo (1), and in particular Article 9, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 18 July 2005, the Council adopted Regulation (EC) No 1183/2005. (2) On 1 February 2018, the United Nations Security Council Committee, established pursuant to United Nations Security Council Resolution 1533 (2004), added four persons to the list of persons and entities subject to restrictive measures. Those persons should therefore be added to Annex I to Regulation (EC) No 1183/2005. Since two of those persons were already designated under Annex Ia to that Regulation, they should be removed from Annex Ia to that Regulation to be now designated under Annex I to that Regulation. (3) Annexes I and Ia to Regulation (EC) No 1183/2005 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 1183/2005 is hereby amended as set out in Annex I to this Regulation. Article 2 Annex Ia to Regulation (EC) No 1183/2005 is hereby amended as set out in Annex II to this Regulation. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 February 2018. For the Council The President E. ZAHARIEVA (1) OJ L 193, 23.7.2005, p. 1. ANNEX I The persons listed below shall be added to the list set out in Part (a) of Annex I to Regulation (EC) No 1183/2005: 32. Muhindo Akili Mundos (alias: (a) Charles Muhindo Akili Mundos; (b) Akili Muhindo; (c) Muhindo Mundos) Designation: (a) DRC Armed Forces (FARDC) General, Commander of the 31st Brigade; (b) FARDC Brigadier General Date of birth: 10 November 1972 Place of birth: Democratic Republic of the Congo Nationality: Democratic Republic of the Congo Date of UN designation: 1 February 2018 Other information: Muhindo Akili Mundos is an FARDC General, Commander of the 31st Brigade. He was appointed commander of the FARDC's Operational Sector in the areas of Beni and Lubero, including Operation Sukola I against the Allied Democratic Forces (ADF) in September 2014. He remained in that position until June 2015. He is also a threat to the peace, stability and security of the DRC under UNSCR 2293 paragraph 7(e). Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Reason for listing: Muhindo Akili Mundos was listed on 1 February 2018 pursuant to criteria set out in resolution paragraph 7(e) of resolution 2293 (2016) as reaffirmed in resolution 2360 (2017). Additional Information: Muhindo Akili Mundos was the Congolese army commander responsible for military operations against the ADF during the Sukola I  operation from August 2014 to June 2015. The FARDC unit under Mundos' command failed to intervene to prevent human rights abuses by the ADF, including attacks targeting civilians. Mundos recruited and equipped former fighters from local armed groups to participate in extra-judicial killings and massacres by the ADF. While he was commander of the FARDC's Sukola I operation, Mundos also commanded and provided support to a faction of an ADF sub-group known as the ADF-Mwalika. Under Mundos' command, the ADF-Mwalika committed attacks against civilians. FARDC fighters under Mundos' command provided additional support to the ADF-Mwalika during these operations. 33. Guidon Shimiray Mwissa Date of birth: 13 March 1980 Place of birth: Kigoma, Walikale, Democratic Republic of the Congo Date of UN designation: 1 February 2018 Other information: Graduated secondary school humanitÃ ©s sociales in Mpofi; joined the armed group commanded by She Kasikila at the age of 16; integrated the FARDC with Kasikila, becoming his battalion S3; injured in 2007, thereafter joining Mai Mai Simba under then-commander Mando ; participated in the creation of the NDC in 2008, becoming the deputy commander in charge of the Aigle LemabÃ © Brigade. He is also a threat to the peace, stability and security of the DRC under UNSCR 2293 paragraph 7(g). Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Reason for listing: Guidon Shimiray Mwissa was listed on 1 February 2018 pursuant to criteria set out in resolution paragraph 7(g) of resolution 2293 (2016) as reaffirmed in resolution 2360 (2017). Additional Information: General  Guidon Shimiray Mwissa broke away from the Nduma defense du Congo (NDC) and created his own group, NDC-R in 2014. The NDC-R, led by Guidon Shimiray Mwissa, uses child soldiers and deployed them in armed conflict. The NDC-R is also accused of human rights abuses in the eastern provinces, and of imposing illegal taxes in gold mining areas and using the proceeds to purchase weapons in violation of the arms embargo against the DRC. 34. Lucien Nzambamwita (alias: AndrÃ © Kalume) Date of birth: 1966 Place of birth: Cellule Nyagitabire, Sector Ruvune, Commune Kinyami, Prefecture Byumba, Rwanda Nationality: Rwanda Date of UN designation: 1 February 2018 Other information: He is a threat to the peace, stability and security of the DRC under UNSCR 2293 paragraph 7(j). Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Reason for listing: Lucien Nzambamwita was listed on 1 February 2018 pursuant to criteria set out in resolution paragraph 7(j) of resolution 2293 (2016) as reaffirmed in resolution 2360 (2017). Additional Information: Lucien Nzambamwita (aka AndrÃ © Kalume) is a military leader of the Force Democratique de Liberation du Rwanda (FDLR) operating in the DRC, which undermines the peace, security and stability of the DRC and is responsible for human rights abuses including targeting and killing civilians. The FDLR was sanctioned by the 1533 Committee on 31 December 2012. 35. GÃ ©dÃ ©on Kyungu Mutanga Wa Bafunkwa Kanonga Designation: Katangan rebel leader Date of birth: 1974 Place of birth: Manono Territory, Katanga Province (now Tanganyika Province) Date of UN designation: 1 February 2018 Other information: GÃ ©dÃ ©on Kyungu belongs to the Balubakat ethnic group. After completing primary education in Likasi and secondary school in Manono, he obtained a degree in pedagogy. In 1999 he joined the MaÃ ¯ MaÃ ¯ movement, commanding from 2003 one of the most active groups in the province of Katanga. In 2006, he visited UN peacekeeping forces to integrate through the disarmament, demobilisation and reintegration (DDR) process. He escaped from prison in 2011 and surrendered in October 2016. He is a threat to the peace, stability and security of the DRC under UNSCR 2293 paragraph 7(e). Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Reason for listing: GÃ ©dÃ ©on Kyungu Mutanga Wa Bafunkwa Kanonga was listed on 1 February 2018 pursuant to criteria set out in resolution paragraph 7(e) of resolution 2293 (2016) as reaffirmed in resolution 2360 (2017). Additional Information: As he was the leader of the Bakata Katanga militia (a.k.a. Kata Katanga) between 2011-2014, GÃ ©dÃ ©on Kyungu Mutanga was involved in serious human rights abuses such as killings and attacks against civilians, notably in rural zones of the Katanga province. As Commander of the armed group Bakata Katanga, which is guilty of serious human rights violations and war crimes, including attacks against civilians, in south-east DRC, GÃ ©dÃ ©on Kyungu Mutanga is therefore a threat to the peace, stability and security of DRC. ANNEX II The entries for the persons mentioned below are deleted in Part (A) of Annex Ia to Regulation (EC) No 1183/2005: 9. GÃ ©dÃ ©on Kyungu Mutanga; 13. Muhindo Akili Mundos.